Citation Nr: 1710644	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial increased rating for spondylolisthesis, rated 10 percent disabling prior to November 16, 2016, and 20 percent disabling thereafter.

2.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, rated 10 percent disabling.

3.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran had active service from May 1996 to May 2000, January 2003 to June 2003, and December 2003 to April 2005.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted an initial 10 percent evaluation for spondylolisthesis.

The matter was remanded in June 2014.  In a January 2016 decision, the Board denied entitlement to a disability rating in excess of 10 percent for spondylolisthesis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Remand (JMR) and Court Order, the decision was vacated and remanded for action consistent with the JMR.  This matter was remanded in September 2016.  In a November 2016 rating decision, the RO increased 20 the disability rating for spondylolisthesis to 20 percent, effective November 16, 2016, and assigned separate 10 percent disability ratings to radiculopathy, right and left lower extremities, also effective November 16, 2016.  As the radiculopathy ratings are part and parcel of the spondylolisthesis, the Board has jurisdiction of these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the November 2016 VA examination, the Veteran reported that in January 2016 he had sought emergency room treatment at Norton Community Hospital in Virginia due to severe flare of his low back condition causing severe pain.  After obtaining a release from the Veteran, an attempt should be made to obtain these records.  

The Veteran also reported continued treatment with Dr. Jeffrey Carlson with Orthopedic and Spine Center in Newport News, VA.  Updated treatment records should be obtained for the period from June 11, 2016.

Additionally, updated VA treatment records should be obtained for the period from April 2, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As detailed above, the July 2016 JMR determined that the August 2014 VA examination had not addressed whether range of motion loss included any range of motion loss attributable to pain.  Moreover, while the examiner noted no additional limitation in range of motion of the spine following repetitive use testing, the examiner indicated that there was functional loss/impairment following repetitive use in the form of pain on movement.  Per the JMR, these conflicting findings could not be reconciled and the Board's reliance on the examination was inappropriate.  Thus, the issue was remanded in September 2016 to afford the Veteran a VA examination with a VA physician to assess the current severity of his lumbar spine disability and to properly assess his functional loss as a result of his disability.

Initially, the Board notes that the November 2016 VA examiner was a nurse practitioner, rather than a physician, although the Board acknowledges that a physician signed off on the examination.  

At the examination, the Veteran reported flare ups of back pain 1 to 2 times per week that last up to 24 hours.  During flares it would take him 30-45 minutes to slowly get out of bed due to pain and his range of motion was decreased.  His physical activity was limited during these times to avoid all bending and lifting.

The examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was also unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  

Remand is necessary to afford the Veteran a VA examination with a VA physician who is requested to provide further comment as to the Veteran's functional limitations, to include during flare-ups.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a release regarding the following medical providers:

a) Norton Community Hospital in Virginia;

b) Dr. Jeffrey Carlson with Orthopedic and Spine Center in Newport News, VA 

Thereafter, request records from Norton Community Hospital in January 2016, and updated treatment records from Dr. Carlson from June 11, 2016.

2.  Associate with the virtual folder updated VA treatment records for the period from April 2, 2016.

3.  Schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability. The virtual folder should be made available to the examiner for review in conjunction with the examination. Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examination of the lumbar spine should include range of motion studies. 

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present. 

The examiner is advised that the Veteran is competent to report limitations during flare-ups. 

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment. 

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability. 

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary in order for an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

4.  After completion of the above, review the expanded record, to include any records associated with the record, and readjudicate the spondylolisthesis initial increased rating issue and associated bilateral radiculopathy, lower extremities.  If the benefit is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




